Citation Nr: 0301541	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression injury to the spinal column.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
varicocelectomy.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


REMAND

The veteran served on active duty from July 1985 to August 
1992.

This case comes before the Board of Veterans' Appeals 
(Board) by means of a May 1999 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 1999 the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, on which he 
expressed a desire to have a hearing before the Board at a 
local VA office.   In January 2000, the RO sent the 
veteran a letter asking if he still desired a hearing 
before a traveling Member of the Board at the RO.  He 
responded by again affirmatively indicating that he 
desired a Travel Board Hearing.

In a letter received by the RO in September 2002, the 
veteran reported that his address had changed and that he 
then lived in Centerville, Ohio.  However, in November 
2002 the RO in Montgomery, Alabama, sent a letter to the 
veteran's old address in Alabama informing him to report 
for a hearing scheduled for December 2002 at the 
Montgomery RO.  The veteran did not appear for the hearing 
scheduled for December 2002 in Montgomery, Alabama.  In 
light of the foregoing, the Board is of the opinion that 
the veteran should be given another opportunity to present 
testimony at a hearing before a Member of the Board at a 
VA office in Ohio.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

The RO should schedule the veteran for 
a hearing before a Member of the Board 
at a VA office near his home in Ohio.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board.  The purpose of this 
REMAND is to satisfy due process concerns.  No inference 
should be drawn regarding the final disposition of this 
claim.  Additionally, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


